DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 has been amended as per Applicant’s amendment filed on January 13, 2022.  Claims 1-12 have been canceled.  Claims 13-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2009/0315854 A1, Published December 24, 2009) in view of Clark .
As to claim 13, Matsuo discloses a touch display panel, comprising: a touch substrate (Matsuo at Fig. 1, light transmission substrate 15)…
wherein a touch substrate includes a plurality of first electrodes extending in a first direction, a plurality of second electrodes extending in a second direction, and a plurality of dummy electrodes (Matsuo at Fig. 11A, first light transmission patterns 11 including large pad portions 11A, second light transmission patterns 12 including large pad portions 12A, dummy patterns 13; ¶ [0046]);
the first direction intersects the second direction (Matsuo at Fig. 11A, first and second light transmission patterns 11, 12 are ostensibly perpendicular);
each of the plurality of first electrodes includes a plurality of first electrode blocks, each of the plurality of second electrodes includes a plurality of second electrode blocks (Matsuo at Figs. 2, 11A), and 
the plurality of dummy electrodes are spaced apart from one another between an adjacent pair of a first electrode block and a second electrode block (Matsuo at Fig. 11A, dummy patterns 13).
Matsuo does not expressly disclose a plurality of sub-pixels.
Matsuo does not disclose each of the plurality of first electrode blocks and each of the plurality of second blocks are a first grid electrode.
Matsuo also does not expressly disclose the first grid electrode includes a plurality of first grid lines surrounding at least one of the plurality of sub-pixels and the second grid electrode includes a plurality of second grid lines surrounding at least one 
However, Clark does disclose a plurality of sub-pixels (Clark at Figs 3-4, in particular, sub-pixels 400, 500; ¶ [0050]-[0051]). 
Clark discloses that each of the plurality of first electrode blocks and each of the plurality of second blocks are a first grid electrode (Clark at Figs. 6, 8, in particular)
Clark also discloses the first grid electrode includes a plurality of first grid lines surrounding at least one of the plurality of sub-pixels and the second grid electrode includes a plurality of second grid lines surrounding at least one of the plurality of sub-pixels (Clark at Figs. 8, 10);
the plurality of first grid lines are connected to surround the at least one of the plurality of sub-pixels (Clark at Fig. 8, touch electrodes 900), and 
the plurality of second grid lines are electrically disconnected to surround the at least one of the plurality of sub-pixels (Clark at Fig. 8, enhancement electrodes 940; ¶ [0066] discloses “As shown in FIG. 8, the enhancement electrodes 940 are not connected to the touch electrode 900 or feedlines 910. FIG. 8 shows that there is a proximity gap .delta. between the enhancement electrodes 940 and adjacent touch electrodes 900 and feedlines 910 that is preferably no more than about a pitch between adjacent sub-pixels.”).
Matsuo discloses a base touchscreen device upon which the claimed invention is an improvement.  Clark discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious 
The combination of Matsuo and Clark does not disclose that each of the plurality of dummy electrodes are a second grid electrode.
However, Kim does disclose that each of the plurality of dummy electrodes are a second grid electrode (Kim at Fig. 4, dummy lines 170; ¶ [0098]-[0099] discloses “For example, as shown, the dummy line 170 is formed in a mesh type, which includes intersecting lines coupled to each other, on the area between the first and second sense cells 122 and 142.”).
The combination of Matsuo and Clark discloses a base touch input device upon which the claimed invention is an improvement.  Kim discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Matsuo and Clark the teachings of Kim for the predictable result of providing coupling patterns that can withstand static electricity (Kim at ¶ [0016]).
As to claim 14, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, further comprising a display substrate, the plurality of sub-pixels being disposed on the display substrate, wherein the touch substrate is disposed on a light-emitting side of the display substrate (Matsuo at Fig. 1, counter substrate 52 of liquid crystal display 50).
As to claim 15, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, the sub-pixels the plurality of first electrode blocks, the plurality of second electrode blocks, and the plurality of dummy electrodes are disposed in a same layer (Matsuo at Figs. 4, 11A; ¶ [0056])
As to claim 16, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, wherein each of the plurality of sub-pixels comprises an OLED light emitting component (Clark at Figs. 1, 3-4; ¶ [0044]) 
Matsuo discloses a base touchscreen device upon which the claimed invention is an improvement.  Clark discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Matsuo the teachings of Clark for the predictable result of forming the touch sensor directly on the display in order to reduce production cost and increase manufacturing yield (Clark ¶ [0015]-[0016])
As to claim 17, the combination of Matsuo, Clark, and Kim discloses a touch display apparatus (Matsuo at Fig. 1), comprising the touch display panel according claim 13 (See rejection of claim 13 above).
As to claim 18, Matsuo discloses a method of forming a touch substrate, comprising: 
forming a plurality of first electrodes extending in a first direction, each of the plurality of first electrodes comprising a plurality of first electrode blocks (Matsuo at Fig. 11A, first light transmission patterns 11 including large pad portions 11A; ¶ [0046]); 

a plurality of dummy electrodes that are spaced apart from one another between an adjacent pair of a first electrode block and a second electrode block (Matsuo at Fig. 11A, dummy electrodes 13 in gap 14).
Matsuo does not disclose that each of the plurality of first electrode blocks and each of the plurality of second blocks are a first grid electrode, each of the plurality of dummy electrodes are a second grid electrode; and the first grid electrode includes a plurality of first grid lines surrounding at least one of the plurality of sub-pixels and the second grid electrode includes a plurality of second grid lines surrounding at least one of the plurality of sub-pixels.
However, Clark does disclose that each of the plurality of first electrode blocks and each of the plurality of second blocks are a first grid electrode (Clark at Figs. 6, 8, in particular),…
the first grid electrode includes a plurality of first grid lines surrounding at least one of the plurality of sub-pixels and the second grid electrode includes a plurality of second grid lines surrounding at least one of the plurality of sub-pixels (Clark at Fig. 10)
Matsuo discloses a base touchscreen device upon which the claimed invention is an improvement.  Clark discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Matsuo the teachings of Clark for the predictable result of forming the touch sensor directly on 
The combination of Matsuo and Clark does not disclose that each of the plurality of dummy electrodes are a second grid electrode.
However, Kim does disclose that each of the plurality of dummy electrodes are a second grid electrode (Kim at Fig. 4, dummy lines 170; ¶ [0098]-[0099] discloses “For example, as shown, the dummy line 170 is formed in a mesh type, which includes intersecting lines coupled to each other, on the area between the first and second sense cells 122 and 142.”).
The combination of Matsuo and Clark discloses a base touch input device upon which the claimed invention is an improvement.  Kim discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Matsuo and Clark the teachings of Kim for the predictable result of providing coupling patterns that can withstand static electricity (Kim at ¶ [0016]).
As to claim 19, the combination of Matsuo, Clark, and Kim discloses the method of claim 18, wherein the plurality of first electrode blocks, the plurality of second electrode blocks, and the plurality of dummy electrode are disposed in a same layer (Matsuo at Figs. 4, 11A; ¶ [0056]).
As to claim 20, the combination of Matsuo, Clark, and Kim discloses the method of claim 18, further comprising forming a plurality of bridges, wherein each of the plurality of bridges connects adjacent first electrode blocks of a same first electrode, 
As to claim 23, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, wherein adjacent first electrode blocks of a same first electrode are connected by a bridge insulated from the second electrodes (Matsuo at Figs. 2-3A, 11A; ¶ [0045]).
As to claim 24, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 23, wherein the bridge is above or below a layer where the plurality of second electrodes is located (Matsuo at Figs. 2-3A, 4E, 10E, 11A; ¶ [0045]).
As to claim 25, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, wherein every adjacent first electrode blocks of each of the first electrodes is separated by the second electrode blocks (Matsuo at Figs. 2, 11A).
As to claim 26, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, wherein the plurality of dummy electrodes that are not electrically connected to one another are distributed in a direction perpendicular to the opposite sides of at least one pair of the first electrode block and the adjacent second electrode block (Matsuo at Fig. 11A-11B.  MPEP 2144.04(IV) establishes that changes in shape or configuration are obvious).
As to claim 27, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, wherein the plurality of dummy electrodes that are not electrically connected to one another are distributed in a direction parallel to the opposite sides of at least one pair of the first electrode block and the adjacent second electrode block (Matsuo at Fig. 11A).
As to claim 28, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13, wherein the plurality of dummy electrodes that are not electrically connected to one another has the same shape and size (Matsuo at Fig. 11A, 11B).
Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Clark, and Kim as applied to claim 13 above, and further in view of Sasaki (US 2018/0356927 A1, Filed June 1, 2018).
As to claim 21, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13.
The combination does not expressly disclose that the plurality of first grid fines forms a hexagon to surround the at least one of the plurality of sub-pixels.
However, Sasaki does disclose that the plurality of first grid fines forms a hexagon to surround the at least one of the plurality of sub-pixels (Sasaki at Figs. 10-11, in particular, electrodes 320; ¶ [0079] discloses “[0079] Note that, as described in the First Embodiment, the shape of the mesh-shaped first electrodes 302 and the second electrodes 304 may be a polygonal including an equilateral triangle, a triangle, an isosceles triangle, a right-angle triangle, and a right-angle isosceles triangle.  In this case, a polygonal (a triangle, a quadrangle, a pentagon, a hexagon, a heptagon, or an octagon) which is able to surround a region with a stepwise variable width, to which the region inscribes, and which has the minimum area is defined as the shape of the first electrodes 302 and the second electrodes 304 as shown in FIG. 10B.”).
The combination of Matsuo, Clark, and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Sasaki discloses a comparable 
As to claim 22, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13.
The combination does not expressly disclose that the plurality of second grid lines forms a hexagon to surround the at least one of the plurality of sub-pixels and the plurality of second grid lines are disconnected at each side of the hexagon.
However, Sasaki does disclose that the plurality of second grid lines forms a hexagon to surround the at least one of the plurality of sub-pixels and the plurality of second grid lines are disconnected at each side of the hexagon (Sasaki at Figs. 10-11, in particular, electrodes 310; ¶ [0079] discloses “[0079] Note that, as described in the First Embodiment, the shape of the mesh-shaped first electrodes 302 and the second electrodes 304 may be a polygonal including an equilateral triangle, a triangle, an isosceles triangle, a right-angle triangle, and a right-angle isosceles triangle.  In this case, a polygonal (a triangle, a quadrangle, a pentagon, a hexagon, a heptagon, or an octagon) which is able to surround a region with a stepwise variable width, to which the region inscribes, and which has the minimum area is defined as the shape of the first electrodes 302 and the second electrodes 304 as shown in FIG. 10B.”).
The combination of Matsuo, Clark, and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Sasaki discloses a comparable .
Claims 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Clark, and Kim as applied to claim 13 above, and further in view of Kwon (US 2017/0205954 A1, Published July 20, 2017).
As to claim 29, the combination of Matsuo, Clark, and Kim discloses the touch display panel of claim 13.
The combination does not disclose that the plurality of sub-pixels includes pentagon sub-pixels.
However, Kwon does disclose that the plurality of sub-pixels includes pentagon sub-pixels (Kwon at Fig. 6; ¶ [0081] discloses “Similarly, shapes of the plurality of pixels 400, 500, and 600 are not limited to those shown in the drawings. For example, the plurality of pixels 400, 500, and 600 may have various shapes. For example, the plurality of pixels 400, 500, and 600 may have a non-polygonal shape such as a circular or oval shape, or a polygonal shape, such as a triangular, a quadrilateral, pentagonal, hexagonal, heptagonal, or octagonal shape.”).
The combination of Matsuo, Clark, and Kim discloses a base touchscreen device upon which the claimed invention is an improvement.  Kwon discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art 
As to claim 30, the combination of Matsuo, Clark, Kim, and Kwon discloses the touch display panel of claim 29, wherein the first grid electrode surrounds two pentagon sub-pixels and the second grid electrode surrounds two pentagon sub-pixels (Clark at Fig. 10; ¶ [0067]). 
Matsuo discloses a base touchscreen device upon which the claimed invention is an improvement.  Clark discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Matsuo the teachings of Clark for the predictable result of forming the touch sensor directly on the display in order to reduce production cost and increase manufacturing yield (Clark ¶ [0015]-[0016]).

Response to Arguments
Applicant's arguments filed with respect to claim 13 have been considered but they are not persuasive.  Applicant points to the Kim reference for not disclosing claimed features recited in claim 13 (Applicant’s Response (AR) at p. 6).  However, as discussed above in the substantive rejection of the claims, Clark was offered for teaching the claimed features Applicant contends is absent in Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/19/2022